 


110 HR 501 IH: Valerie Plame Wilson Compensation Act
U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
110th CONGRESS
1st Session
H. R. 501 
IN THE HOUSE OF REPRESENTATIVES 
 
January 16, 2007 
Mr. Inslee introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select)
 
A BILL 
For the relief of Valerie Plame Wilson. 
 
 
1.Short titleThis Act may be cited as the Valerie Plame Wilson Compensation Act.  
2.Voluntary retirement from the central intelligence agencyFor purposes of any determination of rights under title III of the Central Intelligence Agency Retirement Act (50 U.S.C. 2001 et seq.), Valerie Plame Wilson of Washington, District of Columbia, shall be considered to have met the age and consent requirements that apply under section 302(b) of such Act (50 U.S.C. 2152(b)) by virtue of section 233(a) of such Act (50 U.S.C. 2053(a)).  
 
